Citation Nr: 0926443	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-39 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred by the Veteran on January 6, 2005, 
in connection with emergency room treatment received at 
Wentworth- Douglass Hospital, a non-VA medical facility.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965.  This matter is on appeal from 2005 decisions of the 
Manchester, New Hampshire VA Medical Center.

A videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ) in August 2006.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In July 2007, the Board granted the Veteran's claim of 
payment or reimbursement for medical expenses and ambulance 
transportation incurred by the Veteran during a 
hospitalization at Wentworth-Douglass Hospital from March 28, 
2005 to April 4, 2005, as well as a claim of entitlement to 
payment of medical expenses incurred by the Veteran on August 
3, 2005, for the cost of medical treatment received from the 
Town of Hampton Ambulance Services and Exeter Hospital.  The 
remaining issue on appeal, claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred by 
the Veteran on January 6, 2005, in connection with emergency 
room treatment at Wentworth-Douglass Hospital, was remanded 
for further development.

In November 2008, the Board remanded the instant appeal for 
further development.  The case has since returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Service connection is not currently in effect for any 
disability.
2.  The Veteran received medical care at Wentworth-Douglass 
Hospital on January 6, 2005, and the evidence does not reveal 
that VA approved a request for prior authorization for such 
medical care.

3.  The January 6, 2005, non-VA medical care for bronchitis 
was not emergent treatment such that delay would have been 
hazardous to Veteran's life or health, and a VA medical 
facility was feasibly available to provide the necessary care 
to the Veteran at that time.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on January 6, 2005, pursuant 
to the Veterans Millennium Health Care and Benefits Act, are 
not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 
17.121, 17.1000- 17.1002 (prior to, and subsequent to October 
10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions. As this case concerns a legal 
determination of whether the Veteran is entitled to 
reimbursement for medical expenses under 38 U.S.C.A. §1725, 
the provisions of the VCAA are not applicable.  The 
provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
contain their own notice requirements. Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

At any rate, in a June 2005 letter, the Veteran was provided 
with the notice required by the VCAA.  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
requesting an expert medical opinion.  Consequently, the duty 
to notify and assist has been met.


Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000. To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; (e) At the time the emergency 
treatment was furnished, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Initially, the Board notes that the Veteran is not eligible 
for reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a limited group 
of Veterans, primarily those who receive emergency treatment 
for a service-connected disability).  See 38 C.F.R. § 17.1002 
(2008).

The Board also notes that the provisions of 38 U.S.C.A. § 
1725 reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, 
the definition of "emergency treatment" under the regulations 
is not met.  Therefore, although the Veteran has not been 
apprised of the revised version of § 1725, the Board finds 
that there is no prejudice to the Veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008 or the version effective since October 10, 
2008 is applied, the result is the same; the appeal must be 
denied.


Analysis

On January 6, 2005, the Veteran presented to the emergency 
room at Wentworth Douglass Hospital with a chief complaint of 
chest congestion.  It was reported that he was alert and that 
he was in mild respiratory distress.  He was treated with a 
breathing treatment and medication; clinical impression was 
bronchitis.

It is not disputed that the Veteran is financially liable to 
Wentworth- Douglass Hospital for the treatment in question, 
that the Veteran does not have any form of health insurance 
or coverage, that the Veteran does not have any legal 
recourse against a third party that will pay all or part of 
the bills, that the Veteran's complaints were unrelated to a 
workplace accident or injury, and as noted, he is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on January 6, 2005, pursuant to the Veterans 
Millennium Health Care and Benefits Act, are not met.  The 
Veteran's claim was essentially denied by the VA Medical 
Center on the basis that the Veteran's bronchitis which was 
diagnosed during the January 6, 2005, visit was not an 
emergent condition, and that a VA medical facility was 
feasibly available to provide the necessary care.  In this 
regard, the Chief of Staff at a VA Medical Center provided an 
opinion in February 2005, in which he stated that the 
Veteran's condition was not of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate attention would have been hazardous to his 
life or health.  The Chief of Staff explained that although 
the veteran did have wheezing/bronchitis that required 
treatment, the physical examination notes do not indicate 
that the condition meets the Millennium Bill standards.  The 
Chief of Staff also noted that the Veteran should have been 
seen at the Portsmouth Community Based Outpatient Clinic or 
the Manchester VA emergency room.  

Additionally, the Board notes that the January 6, 2005 
emergency room treatment report shows that at the time of 
treatment the veteran was in only mild distress.  Given that 
the emergency room treatment report showing that the veteran 
was only in mild distress and given the medical opinions of 
record, the Board must conclude that the objective evidence 
of record shows that the January 6, 2005, non-VA medical care 
for bronchitis was not emergent treatment such that delay 
would have been hazardous to Veteran's life or health.

The Board acknowledges the Veteran's contention that a major 
snow storm prevented him from seeking medical care at a VA 
facility.  In support of his claim, he submitted a newspaper 
article reflecting that a deadly storm passed through his 
area during the time period in question.  According to his 
notice of disagreement, he felt that it was not prudent or 
feasible to drive to Manchester or Dover on the seacoast on 
January 6, 2005.  However, even considering the Veteran's 
contentions, the medical evidence still does not show that 
the Veteran's condition required emergent care.  Instead, as 
noted, the Chief of Staff of a VA Medical Center, a medical 
doctor, had an opportunity to review the Veteran's emergency 
room report and opined that the veteran's bronchitis was a 
non-emergent condition.  The Board also notes that according 
to a March 2005 letter, the Acting VA Medical Center Director 
in Manchester responded to the Veteran's concerns, noting 
that the claim had already been reviewed by the Chief of 
Staff  

Although the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  
Given the final diagnosis of bronchitis at the Wentworth-
Douglass emergency room and the unrebutted opinion by the 
Chief of Staff, the Board finds that the preponderance of the 
evidence is against reimbursement or payment of the medical 
expenses associated with the unauthorized private medical 
care that the Veteran received on January 6, 2005.  See 38 
U.S.C.A. § 1725.  The appeal is therefore denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred by the Veteran on January 6, 2005, 
in connection with emergency room treatment received at 
Wentworth-Douglass Hospital, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


